Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 8/25/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The rejection of the Claims under 35 U.S.C. 101 previously set forth are withdrawn. 
The prior art rejections of the Claims under 35 U.S.C. 102 and 103 previously set forth are maintained.
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application was filed on 8/12/2021, with a priority to Application 16/163691 filed on 10/18/2018, which has priority to provisional 62/574064 filed 10/18/2017.
Claim(s) 1-20 are pending for examination. Claim(s) 1, 11, 20 is/are independent claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 11, 13-16, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Hoover; Bradley et al. US Pub. No. 2011/0313757 (Hoover) in view of Evans; Gregory M. et al. US Pub. No. 2014/0109136 (Evans) in view of Gasore; Anicet US Pub. No. 2020/0342509 (Gasore).
Claim 1: 
	Hoover teaches: 
A system for providing assistance with electronic communications [¶ 0006-19] (advanced grammar checking), the system comprising:
a processor [¶ 0145-146] (processors); and
a memory including instructions stored thereon that [¶ 0145] (memory), when executed by the processor, cause the system to:
 receive category information, [¶ 0090; Fig. 8] (select a writing genre, or paper type, this is “category information”) [¶ 0111] (settings for text genre; types of checks to perform, such as spelling, grammar, style, formatting, text enhancement, any combination of these, quality of checking) … , and tonal information of an electronic content message [¶ 0077] (passive voice use, commonly confused words, writing style, vocabulary use), [¶ 0078] (style for different genres), [¶ 0139] (high-pressure work environments, such as healthcare, law, finance), [¶ 0136, 139] (slang) [¶ 0111, 117, 137-138] (other types of style) (the “passive voice”, “style”, “slang”, and “work environments” in Hover could be interpreted as the claimed “tonal information”) from a client computing device [¶ 0050] (client side of the client-server architecture);
… ; and
provide a message [¶ 0091; Fig. 9] (clicking the start review button initiates review, crow-sourced grammar checking, human proofreaders) [¶ 0110] (start email workflow management) [¶ 0122-123] (errors sent to user for review, redline version, may accept), which has been edited in accordance with the [selected certification level], the category information, and the tonal information, to the client computing device [¶ 0007-08, 109, 117-118] (free from allows proofreader to review and correct error, this is editing) [¶ 0113, Fig. 23] (multiple proofreaders) [¶ 0114-115] (editor corrects error) [¶ 0071, 89, , Figs 7, 15] (text editor interface) [¶ 0090; Fig. 8] (select a writing genre, or paper type) [¶ 0073-78, 111] (settings for text genre; types of checks to perform, such as spelling, grammar, style, formatting, text enhancement, any combination of these, quality of checking, genre is “category information”, style and formatting are “tonal information”, activate and deactivate, enable, disable, user selecting which grammar rules to apply based on genre is a “selected certification level”), … 
… wherein the electronic content with the first certification level is edited by a first reviewer [¶ 0007-08, 14, 109-007] (at least one proofreader, a proofreader is a “first reviewer”) [¶ 0120] (sent to other proof readers for second check) [¶ 0007-08, 109, 117-118] (free from allows proofreader to review and correct error, this is editing) [¶ 0113, Fig. 23] (multiple proofreaders) [¶ 0114-115] (editor corrects error) [¶ 0071, 89, , Figs 7, 15] (text editor interface) … 

Hoover also teaches outputting a report after the review is completed [¶ 0091-93, Figs. 11-14] which could read on the claimed “certification levels” because Fig. 11 shows the audit percent along with the number of suggestions for each category, Fig. 12, elements 1202, 1204, 1208, and Fig. 13 show a number or “certification” for each category, with each category being a different “certification level”.
Hoover also teaches: [¶ 0117] (ranking proofreaders based on accuracy) [¶ 0069] (determining the quality of feedback to the user) [¶ 0110] (quality assurance for human proofreaders). 

Hoover fails to teach but Evans teaches: 
… a selected certification level among at least three certification levels [¶ 0066-79, Fig. 10] (quality level 3, selecting reviews based on the credential of the reviewers and a quality level, a credential level is “certification level”, a quality level is also a “certification level”, the combination of options given when these two gives the user “at least three certification levels”) …
… select one or more reviewers based on the selected certification level [¶ 0061, 66-72, Fig. 10] (selecting reviews based on the credential of the reviewers and a quality level, a credential level is “certification level”, a quality level is also a “certification level”); …
… the electronic content with the second certification level is edited by the first reviewer and a second reviewer [¶ 0076] (corrections, correct errors, this is “edited”) [¶ 0074-79] (quality level 3) [¶ 0074] (review content by selected reviewers) … 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of advanced grammar checking in Hoover and the method of review and personalization in Evans, with a reasonable expectation of success. 
This combination would have been useful for identifying quality personalized content [Evans: ¶ 0033, 66].

Hoover teaches using multiple proofreaders, or reviewers, and sending a text for a second check: [¶ 0120] (sent to other proof readers for second check) [¶ 0113, Fig. 23] (multiple proofreaders). 
Hoover also teaches that the proofreaders can edit the text: [¶ 0007-08, 109, 117-118] (free from allows proofreader to review and correct error, this is editing [¶ 0114-115] (editor corrects error) [¶ 0071, 89, Figs 7, 15] (text editor interface). 

Hover teaches: 
… edited … [¶ 0120] (sent to other proof readers for second check) [¶ 0007-08, 109, 117-118] (free from allows proofreader to review and correct error, this is editing) [¶ 0113, Fig. 23] (multiple proofreaders) [¶ 0114-115] (editor corrects error) [¶ 0071, 89, Figs 7, 15] (text editor interface)

Evans also teaches: 
… edited … [¶ 0076] (corrections, correct errors, this is “edited”)

Hoover, Evans fail to teach, but Gasore teaches: 
wherein the at least three certification levels include a first certification level, a second certification level, and a third certification level [¶ 0070] (edit) [¶ 0044-45, Fig. 1] (first level of review, second level of review, third level of review) [¶ 0007, 20, 55, 76-78, 92] (selecting the number of reviewers for each level of review), and
… , and the electronic content with the third certification level is [edited] by the first reviewer, the second reviewer, and a third reviewer [¶ 0044-45, Fig. 1] (first level of review, second level of review, third level of review) [¶ 0007, 20, 55, 76-78, 92] (selecting the number of reviewers for each level of review).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of advanced grammar checking in Hoover and the method of review and personalization in Evans and the method of controlling reviewing in Gasore, with a reasonable expectation of success. 
This combination would have been useful for improving the review process and reducing fraud [Gasore: ¶ 0004-05].

Claim 3: 
	Hoover teaches: 
 The system according to claim 1, further comprising an administrator computing device configured to review the edited message [¶ 0109, 113, 117] (freeform error report) [¶ 0119-120] (freeform answer). 

Claim 4: 
	Hoover teaches: 
The system according to claim 5, wherein the edited message is provided to the client computing device after the administrator computing device approves the edited message [¶ 0109, 113, 117] (freeform error report) [¶ 0119-120] (freeform answer). 

Claim 5: 
	Hoover teaches: 
The system according to claim 5, wherein the administrator computing device is further configured to revise the edited message [¶ 0109, 113, 117] (freeform error report) [¶ 0119-120] (freeform answer). 

Claim 6: 
	Hoover teaches: 
 The system according to claim 7, wherein the revised message is provided to the client computing device [¶ 0122-123] (errors sent to user for review, redline version, may accept). 

Claim 7: 
	Hoover teaches: 
The system according to claim 1, wherein the category information includes at least one of business and personal [¶ 0090; Fig. 8] (select a writing genre, or paper type, Fig. 8 shows business document and blog which may be personal). 

Claim 10: 
Hoover teaches: 
The system according to claim 1, wherein the instructions, when executed by the processor, further cause the system to receive a payment from the client computing device [¶ 0124-125, 130] (user pays, receive payment, payment plan).
	Evans also discloses: [¶ 0066] (payment). 
	Gasore also discloses: [¶ 0003-04, 125] (payment). 
	
Claims 11, 13-16, 19, 20: 
Claim(s) 11, 20 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. 
Claim 11 is a “method” claim, Claim 1 is a “system” claim and Claim 20 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 13 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 14 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. 
Claim(s) 15 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 16 is/are substantially similar to Claim 7 and are rejected using the same art and the same rationale as Claim 7. 
Claim(s) 19 is/are substantially similar to Claim 10 and are rejected using the same art and the same rationale as Claim 10. 

Claims 2, 8, 9, 12, 17, 18 rejected under 35 U.S.C. 103 as being unpatentable over Hoover; Bradley et al. US Pub. No. 2011/0313757 (Hoover) in view of Evans; Gregory M. et al. US Pub. No. 2014/0109136 (Evans) in view of Gasore; Anicet US Pub. No. 2020/0342509 (Gasore) in view of Chiba; Kenichiro et al. US Pub. No. 2017/0220360 (Chiba).
Claim 2: 
Hoover also teaches outputting a report after the review is completed [¶ 0091-93, Figs. 11-14] which could read on the claimed “certification levels” because Fig. 11 shows the audit percent along with the number of suggestions for each category, Fig. 12, elements 1202, 1204, 1208, and Fig. 13 show a number or “certification” for each category, with each category being a different “certification level”.
Hoover also teaches: [¶ 0117] (ranking proofreaders based on accuracy) [¶ 0069] (determining the quality of feedback to the user) [¶ 0110] (quality assurance for human proofreaders). 

Hoover teaches, Chiba also teaches: 
The system according to claim 1, wherein the instructions, when executed by the processor, further cause the system to provide a certification confirming the selected certification level within the provided message [¶ 0051, 53; Figs. 3-4] (Fig. 3 shows the number of websites that use the particular spelling of a word, these would be “icons” and the listing of the different sites is “how much scrutiny”, Fig. 4 shows fluency and resemblance score, these scores would be “icons indicating how much scrutiny”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of advanced grammar checking in Hoover and the method of review and personalization in Evans and the method of controlling reviewing in Gasore and the method of proofing task pane in Chiba, with a reasonable expectation of success. 
This combination would have been useful for allowing “a user can quickly and efficiently ascertain and address … the issues [in a] document” [Chiba: ¶ 0023].

Claim 8: 
	Chiba teaches: 
The system according to claim 1, wherein the tonal information includes at least one of emotion, importance, vocabulary, and difficulty information [¶ 0027, 30, 47, 57, 68-70; Figs. 1, 7] (vocabulary choice issues, options for selecting vocabulary issues for review). 

Claim 9: 
	Hoover teaches: 
The system according to claim 1, wherein the tonal information is a range of values, which ranges between 1 being the lowest and 10 being the highest [¶ 0117] (ranking each proofreader on a scale of 1-10) [¶ 0084] (scorecard) [¶ 0116-117] (confidence score) [¶ 0127-130] (quality score). 
Chiba teaches:
… which ranges between 1 being the lowest and 10 being the highest…  [¶ 0054] (scale from 1-10) [¶ 0031-33] (fluency metric, value based score)
It should also be noted that a ranking scale from 1-10 is extremely well known, not only by those of ordinary skill in the art, but by almost everyone (see https://en.wikipedia.org/wiki/Scale_of_one_to_ten). 

Claims 12, 17, 18: 
Claim(s) 12 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 17 is/are substantially similar to Claim 8 and are rejected using the same art and the same rationale as Claim 8. 
Claim(s) 18 is/are substantially similar to Claim 9 and are rejected using the same art and the same rationale as Claim 9. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Ukrainets; Artem et al. US 20190065463 teaches: [¶ 0051] three workflow options that correspond to different project completion times, translators, editors, and proofreaders, respectively) and the selected number of stages. 
Silman; Robert US 20090216617 teaches: [0023] The panel of reviewers can be selected using a selection module to select a number of individual reviewers (e.g. three reviewers) from a pool of potential reviewers in order to compose the review panel. 
Cudak; Gary D. et al. US 20180032526 teaches: [¶ 0120, Fig. 5C] (FIG. 5C illustrates presenting a confidence score 540 that includes an overall confidence indicator 545). 
Barrie, John M. et al. US 20050028087 teaches: [¶ 0020] (a score vector that can be used for plagiarism detection).
Barrie, John M. et al. US 20030164849 teaches: [abstract] (integrating the peer review process with other applications and facilitating peer review using a user interface linked to a peer review application) [¶ 0089-92] (judgment on whether plagiarism has occurred).  

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 




35 USC 103 Rejection: 
The applicant argues that the cited prior art fails to teach the amended claim limitation, “and the electronic content with the third certification level is edited by the first reviewer, the second reviewer, and a third reviewer” (response page 9-10). 
The examiner respectfully disagrees. 

Hover teaches: 
… edited … [¶ 0120] (sent to other proof readers for second check) [¶ 0007-08, 109, 117-118] (free from allows proofreader to review and correct error, this is editing) [¶ 0113, Fig. 23] (multiple proofreaders) [¶ 0114-115] (editor corrects error) [¶ 0071, 89, Figs 7, 15] (text editor interface)
Evans also teaches: 
… edited … [¶ 0076] (corrections, correct errors, this is “edited”)

Hoover teaches using multiple proofreaders, or reviewers, and sending a text for a second check: [¶ 0120] (sent to other proof readers for second check) [¶ 0113, Fig. 23] (multiple proofreaders). 
Hoover also teaches that the proofreaders can edit the text: [¶ 0007-08, 109, 117-118] (free from allows proofreader to review and correct error, this is editing [¶ 0114-115] (editor corrects error) [¶ 0071, 89, Figs 7, 15] (text editor interface). 
Evans teaches editing or correcting errors: [¶ 0076] (corrections, correct errors, this is “edited”). 
Gasore teaches edit: [¶ 0070] (edit). 
Therefore, this limitation is taught by the combination of Hoover, Evans, and Gasore.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov